UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 16-4812


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

RICKY BRADLEY COOKE,

                    Defendant - Appellant.



Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. Catherine C. Eagles, District Judge. (1:16-cr-00266-CCE-1)


Submitted: August 28, 2017                                  Decided: September 19, 2017


Before MOTZ, WYNN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James B. Craven III, Durham, North Carolina, for Appellant. Anand P. Ramaswamy,
Assistant United States Attorney, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Ricky Bradley Cooke pled guilty to aiding and abetting in the transportation of an

individual with the intent that such individual engage in the business of prostitution, in

violation of 18 U.S.C. § 2 (2012), and 18 U.S.C.A. § 2421 (West 2015 & Supp. 2017).

The district court sentenced Cooke to a term of imprisonment in accordance with the

Sentencing Guidelines range and the statutory maximum for that offense. Counsel has

filed a brief pursuant to Anders v. California, 386 U.S. 738 (1967), stating that there are

no meritorious grounds for appeal. Although notified of his right to do so, Cooke has not

filed a pro se brief. After careful consideration of the entire record, we affirm.

       Our review reflects that Cooke knowingly and intelligently pled guilty pursuant to

a valid plea agreement, and that his sentence is procedurally and substantially reasonable.

Cooke argues that the appellate waiver in his plea agreement does not bar his current

appeal because prosecutors committed misconduct when, in a separate 2015 case, they

filed an affidavit that allegedly contained perjured statements.        The 2015 case was

dismissed, however, and Cooke is not serving a sentence related to that 2015 case. Thus,

this claim is meritless.

       In accordance with Anders, we have reviewed the entire record in this case and

have found no meritorious grounds for appeal. We therefore affirm the district court’s

judgment. We deny counsel’s motion to withdraw at this stage of the proceedings.

Counsel is required to inform Cooke, in writing, of the right to petition the Supreme

Court of the United States for further review. If Cooke requests that a petition be filed,

but counsel believes that such a petition would be frivolous, then counsel may move in

                                              2
this court for leave to withdraw from representation. Counsel’s motion must state that a

copy thereof was served on Cooke.

      We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                           AFFIRMED




                                           3